TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00519-CR


                               John Frederick Mouton, Appellant

                                                 v.

                                  The State of Texas, Appellee




             FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
                            NO. D-1-DC-16-301074
            THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due October 23, 2017. On counsel’s

motion, the time for filing was extended to December 22, 2017. Appellant’s counsel has now

filed a second motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than

February 20, 2018. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on February 6, 2018.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish